DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 18 November 2019.  Claims 10-26 are pending in the application.  Claims 1-9 have been cancelled.

This application is a national stage application, filed under 35 U.S.C. 371 of  International Patent Application PCT/KR2018/005369.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 20-23 are objected to because of the following informalities: In claims 13 and 21-23, titanium is improperly expressed as “T1”. There is no period, “.”, at the end of claim 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13, 14, 22, and 23 recite the limitation "the mass ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Although claims 22 through 26 recite characteristics of the ceramic heater, these claims do not further limit the method of independent claim 19 by reciting further processing steps or processing conditions.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly-submitted independent claim 10 recites a ceramic heater comprising an aluminum nitride sintered body, wherein “the sintered body comprises yttrium in an amount of 1 to 5% by weight as converted to Y2O3 and Ti in an amount of 17 to 1000 ppm, based on the total weight of the sintered body”. Dependent claim 11 requires the yttrium contained in an amount of 3 to 5% by weight. Similarly, newly-submitted independent claim 19 recites a method for fabricating a ceramic heater comprising a sintered body containing titanium, yttrium, and aluminum nitride, “wherein the material powers in the mixing step contain yttrium oxide in an amount of 1-5 wt %, and the 
In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Since Applicant’s originally-filed specification does not disclose that the AlN sintered body comprises yttrium in an amount of 1 to 5% by weight and titanium in the amount of 17-1000 ppm, Applicant’s disclosure clearly does not allow those of ordinary skill in the art to recognize that the Applicant invented what is now claimed. 
Whenever a written description issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). Under Vas-Cath, Inc. v. Mahurkar, to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, the applicant was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  Since Applicant’s originally-filed specification does not disclose that the AlN sintered body comprises yttrium in an amount of 1 to 5% by weight and titanium in the amount of 17-1000 ppm, it is argued that Applicant has failed to convey with reasonable clarity to 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).  Whereas the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement, Applicant’s disclosure must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention as presently claimed.  Since Applicant’s originally-filed specification does not disclose that the AlN sintered body comprises yttrium in an amount of 1 to 5% by weight and titanium in the amount of 17-1000 ppm, a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2006/0240972, cited by Applicant on the Information Disclosure Statement submitted on 09 September 2021.
In so far as the claims are understood in light of Applicant’s specification, with respect to claim 10, Lee et al. disclose a ceramic heater for a semiconductor manufacturing apparatus (paragraph [0004]), the ceramic heater comprising an aluminum nitride sintered body, wherein the sintered body comprises yttrium in an 
With respect to claim 11, Lee et al. disclose that the yttrium is contained in an amount of 3 to 5 % by weight as converted to Y203, see paragraph [0015].  
With respect to claim 12, Lee et al. disclose that the Ti is contained in an amount of 21 to 100 ppm, see paragraph [0015]. 
With respect to claims 13 and 14, since Lee et al. disclose the claimed range of amounts for yttrium and titanium, it would have been obvious to the skilled artisan that the sintered aluminum nitride body of Lee et al. would have the mass ratio of Ti/Y203 in the range of 0.0006-0.002 or the mass ratio of Ti/Y203 in the range of 0.0004-0.002. 
With respect to claim 15, it would have been obvious to the skilled artisan that the ceramic heater comprises: a conductive heater member embedded in the aluminum nitride sintered body; and a power supply unit connected to the conductive member, see paragraphs [0003]-[0010].  
With respect to claim 16, Lee et al. disclose that the sintered aluminum nitride body can have a volume resistivity of 1 x 1015 Ω-cm or more at a normal temperature (see paragraph [0012]). Since Lee et al. disclose the claimed range of amounts for yttrium and titanium, it would have been obvious to the skilled artisan that the ceramic heater of Lee et al. could have a volume resistivity value of 3.0 x 108 to 5.0 x 109 Ω-cm at a temperature of 500°C in an electric field of 500 V/mm. In addition, Lee et al. disclose that a Johnsen-Rahbek type electrostatic chuck generally has a low volume resistivity of about 1 x 109 to about 1 x 1012 Ω-cm so that electric charges come to be 
With respect to claim 17, although Lee et al. do not expressly disclose that the ceramic heater has a thermal conductivity of 100 W/mK or greater. Lee et al. do disclose that the AlN heater has excellent thermal conductivity, see the Abstract and paragraph [0040], for example. Since Lee et al. disclose the claimed range of amounts for yttrium and titanium, it would have been obvious to the skilled artisan that the ceramic heater of Lee et al. could have a thermal conductivity of 100 W/mK or greater.  
With respect to claim 18, since Lee et al. disclose the claimed range of amounts for yttrium and titanium, it would have been obvious to the skilled artisan that the ceramic heater of Lee et al. could have an impurity in an amount of 30 ppb or less as measured by an impurity test.
With respect to claim 19, Lee et al. disclose a method for fabricating a ceramic heater for a semiconductor manufacturing apparatus (see paragraph [0004]), the ceramic heater comprising a sintered body containing titanium, yttrium, and aluminum nitride, the method comprising the steps of: 
mixing material powders of a titanium source, yttrium oxide, and aluminum nitride; and 
sintering the mixed material powders at a temperature of 1700-2000°C to produce a sintered body, 
wherein the material powders in the mixing step contain yttrium oxide in an amount of 1-5 wt%, and the sintered body contains Ti at a content of 17 to 1000 ppm, see paragraphs [0019]-[0022].  

With respect to claim 21, Lee et al. disclose that the Ti is contained in an amount of 21 to 100 ppm, see paragraph [0019]. 
With respect to claims 22 and 23, since Lee et al. disclose the claimed range of amounts for yttrium and titanium, it would have been obvious to the skilled artisan that the sintered aluminum nitride body of Lee et al. would have the mass ratio of Ti/Y203 in the range of 0.0006-0.002 or the mass ratio of Ti/Y203 in the range of 0.0004-0.002. 	With respect to claim 24, Lee et al. disclose that the sintered aluminum nitride body can have a resistivity a volume resistivity of 1 x 1015 Ω-cm or more at a normal temperature (see paragraph [0012]). Since Lee et al. disclose the claimed range of amounts for yttrium and titanium, it would have been obvious to the skilled artisan that the ceramic heater of Lee et al. could have a volume resistivity value of 3.0 x 108 to 5.0 x 109 Ω-cm at a temperature of 500°C in an electric field of 500 V/mm. In addition, Lee et al. disclose that a Johnsen-Rahbek type electrostatic chuck generally has low volume resistivity of about 1 x 109 to about 1 x 1012 Ω-cm so that electric charges come to be charged on a dielectric adsorptive surface for wafer due to such low volume resistivity, see paragraph [0006]. 
With respect to claim 25, although Lee et al. do not expressly disclose that the ceramic heater has a thermal conductivity of 100 W/mK or greater. Lee et al. do disclose that the AlN heater has excellent thermal conductivity, see the Abstract and paragraph [0040], for example. Since Lee et al. disclose the claimed range of amounts 
With respect to claim 26, since Lee et al. disclose the claimed range of amounts for yttrium and titanium, it would have been obvious to the skilled artisan that the ceramic heater of Lee et al. could have an impurity in an amount of 30 ppb or less as measured by an impurity test.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose aluminum nitride sintered bodies comprising yttrium oxide (Y2O3) and titanium (Ti).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822